Darrell Hickman, Justice. On March 15,1984, at approximately 9 p.m., appellant, Thomas H. Van Bibber, was hit by appellee’s car while he was crossing the street. Dr. Van Bibber and his wife sued the appellee for injuries he suffered as a result of the accident. A jury verdict in favor of the appellee was returned, arid the appellants appeal pro se.  We must affirm this case because the appellants have failed to abstract any of the testimony or the pleadings which are essential for us to review their case. See Rule 9, Rules of the Arkansas Supreme Court and Court of Appeals. The fact the appellants are pro se is immaterial. Bryant v. Lockhart, 288 Ark. 302, 705 S.W.2d 9 (1986). Affirmed. Purtle, J., not participating.